Citation Nr: 1819296	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma prior to April 24, 2015 and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2007.


ORDER

A rating in excess of 30 percent for asthma prior to April 24, 2015 and in excess of 60 percent thereafter is denied.

Entitlement to a TDIU prior to August 31, 2007 is denied.




FINDINGS OF FACT

1.  Prior to April 24, 2015, the Veteran's asthma was not productive of Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent of less predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent or less, or at least monthly visits to a physician for required care of exacerbations.  For this period time, her asthma required daily inhalation or oral bronchodilator therapy, or; inhalation anti-inflammatory medication.

2.  From April 24, 2015, the Veteran's asthma was not productive of FEV-1 less than 40-percent predicted or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

3.  Prior to August 31, 2007, the Veteran's service-connected disabilities did not prevent her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to April 24, 2015, and in excess of 60 percent thereafter for asthma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.97, DC 6602 (2017).

2.  The criteria for entitlement to a TDIU prior to August 31, 20007 have not been met.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from February 1981 to November 1988 and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

Most recently, in September 2017, the Board remanded this matter for further evidentiary development.

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Asthma

The Veteran's asthma is rated 30 percent disabling prior to April 24, 2015, and 60 percent since that date under 38 C.F.R. § 4.97, Code 6602, for bronchial asthma.  Code 6602 provides for a 30 percent evaluation when FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where FEV-1 of less than 40 percent predicted; FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Code 6602.

Pulmonary function test (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96 (d)(4).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Code 6602.  As 38 C.F.R. § 4.96 (d)(4) does not explicitly apply to Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

Prior to April 24, 2015

The Veteran was afforded a VA examination in May 2007.  The Veteran denied any recent emergency room (ER) visits.  She reported regularly seeing a pulmonologist for her asthma.  The Veteran's pulmonary function test revealed FEV-1 of 110 percent of predicted value and FEV-1/FVC of 104 percent.  Post-bronchodilation testing was not done as pre-bronchodilation was within normal limits.  The examiner noted that the Veteran's basic medical treatments included daily use of an inhaled bronchodilator and daily use of an inhaled anti-inflammatory.  

A November 2008 private treatment record at Allergy and Asthma Specialists of Virginia show treatment for asthma.  The spirometry report showed FEV-1 of 94 percent of predicted value and FEV-1/FVC of 96 percent.

Upon VA examination in August 2009, the Veteran reported a loss of appetite, cough with purulent sputum, orthopnea, and shortness of breath at rest.  She did not experience hemoptysis or daily cough with blood tinged sputum.  She reported weekly asthma attacks and needing to visit her physician as often as once a month.  The Veteran's PFT revealed FEV-1 of 82 percent predicted value and FEV-1/FVC of 83 percent.  The examiner indicated that the FEV-1/FVC more accurately reflected the severity of the Veteran's asthma condition.  Post-bronchodilation testing was not done as pre-bronchodilation was within normal limits.  Chest x-ray was within normal limits.

Based on the medical evidence above, the Board finds that the criteria for a rating in excess of 30 percent are not met for the period prior to April 24, 2015.  The medical evidence does not show by pulmonary function testing that the Veteran's service-connected asthma disability is productive of an FEV-1 of 40 to 55 percent or less predicted; an FEV-1/FVC of 40 to 55 percent or less, or monthly visits to a physician for required care of exacerbations; or; intermittent courses of systemic corticosteroids.  Here, the May 2007 and August 2009 VA examination reports show that her FEV-1 was 110 and 82 and FEV-1/FVC was 104 and 83, respectively.  Additionally, despite the Veteran's report of weekly asthma attacks and needing to visit her physician as often as once a month, the VA examiners did not report and the evidence does not show the Veteran having to visit a physician monthly for exacerbations or that the Veteran required treatment of systemic corticosteroids.  Rather, the evidence shows that the Veteran's treatments included daily use of an inhaled bronchodilator and daily use of an inhaled anti-inflammatory.  Therefore the Veteran has not been shown to have met the criteria for an evaluation in excess of a 30 percent rating prior to April 24, 2015.

Since April 24, 2015

During an April 2015 VA examination the Veteran reported using an inhaler twice a day.  She stated that she used a nebulizer twice a day.  The Veteran further reported that about a month ago she had an exacerbation, saw the allergist, and was told to increase the use of her inhaler and nebulizer.  She reported she had to seek medical care for increased symptoms three times within the past year.  She stated it had been easier to see her allergist for these episodes than to be seen at the VA Medical Center.  She further stated that her symptoms were worse in the spring and fall. 

The Veteran indicated that she had been given Medrol dosepak approximately four times in the past year for flares of her asthma symptoms.  Although the Veteran reported that she was given steroids at her office visit the day before, the examiner noted that the record did not indicate that such was the case.  There were no new prescriptions and no standing prescription for inhaled or oral steroids.  The examiner indicated that the Veteran's respiratory condition required chronic low dose corticosteroids and intermittent courses or bursts of systemic corticosteroids, noting that the Veteran had four or more courses or bursts in the past 12 months.  It was noted that her respiratory condition also required the daily use of inhalational bronchodilator therapy.  The Veteran reported having been placed on antibiotics twice in the past year for respiratory infections and the examiner noted that she had been prescribed Z-pak.  The Veteran reported approximately three visits to her private allergist for exacerbations of asthma in the past year.  She required care of exacerbations less frequently than monthly over the past 12 months.  The Veteran's PFT revealed FEV-1 of 71 percent predicted value and FEV-1/FVC of 78 percent.  The examiner noted that her pre-bronchodilator results were normal. 

Pursuant to a February 2016 Board remand, an April 2016 VA addendum opinion was obtained regarding the severity of the Veteran's service-connected asthma.  The examiner indicated that treatment of the Veteran's asthma required intermittent courses of systemic oral corticosteroids.  The examiner further indicated that treatment of the Veteran's asthma required daily use of systemic high dose corticosteroids or immunosuppressive medications as the Veteran was currently on steroid taper for asthma exacerbation.  The examiner noted that the review of the Veteran's private treatment records revealed a prescription of methylprednisolone dosepak with refills in August 2010, August 2013, and March 2016.

Pursuant to a February 2017 Board remand, the Veteran was afforded an April 2017 VA examination.  The Veteran reported that she had to use her nebulizer more frequently, five to six times per day.  She further reported that spring and fall were usually the worse times for her.  She also stated that she had been on Medrol dosepaks four times over the past year.  The Veteran stated that her community doctor placed her on Medrol for management of her allergies.  She reported that she used Singulair to treat both asthma and allergies.  The Veteran stated that she used a rescue inhaler three to four times per day.  She further stated that she sought private treatment for outpatient nebulizer treatment to avoid going to the hospital.  The Veteran denied any hospitalizations in the past year.  The examiner noted that review of the Veteran's medical records showed that she was last seen by the pulmonology clinic in November 2016 and that it was noted that she was on appropriate therapy for her conditions of asthma and allergic rhinitis.  Following review of the Veteran's medical records, the examiner indicated that the Veteran had allergic rhinitis, which was being managed by private physician, Dr. M. B.  A May 2016 private treatment record noted that the Veteran was receiving immunotherapy for the condition of allergic rhinitis, not for asthma.  Other VA treatment notes dating back to April 2015 indicate that the Veteran was receiving allergy shots and immunotherapy.  An October 2015 VA treatment record shows that the Veteran did not have any respiratory events or any emergent clinic visits.  The examiner also pointed out that upon VA treatment in March 2016, the physician did not address the condition of asthma in his assessment and plan, but did address the condition of allergic rhinitis.  

Upon examination, the examiner noted that the Veteran's respiratory condition did not require the use of oral parenteral corticosteroid medications.  The Veteran's respiratory condition did require the use of daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The Veteran's respiratory condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  She reported that she went to see Dr. M. B. about four times over the past year.  She stated that she knew the difference between asthma exacerbations and exacerbations due to allergies.  Physician visits for required care of exacerbations over the past 12 months was less frequently than monthly.

The Veteran's pulmonary function test revealed FEV-1 of 69 percent predicted value and FEV-1/FVC of 72 percent.  

Following review of the claims file, interview and examination of the Veteran, the examiner stated that the Veteran was having frequent exacerbations of her allergic rhinitis while her asthma was being well-controlled.  The examiner stated, although the Veteran was reporting high frequency of use of her nebulizer, a November 2016 pulmonologist progress note shows that the nebulizer has been prescribed for emergency use only.  Also, per the November 2016 pulmonologist's progress notes and the Veteran's statements made during the current VA examination, she has had emergent clinic visits related to her allergic rhinitis but not due to asthma.  In regards to the use of oral or parenteral corticosteroids or immunosuppressive medications, the examiner indicated that review of the Veteran's claims file shows these medications are being prescribed for the condition of allergic rhinitis and not for asthma.

Pursuant to the most recent September 2017 Board remand, additional treatment records were received from Dr. M. B. at the Allergy Partners of Richmond and an addendum opinion from the April 2017 VA examiner was also obtained in November 2017.  Following review of the Veteran's claims file, the examiner stated that the Veteran's last exacerbation was in November 2014.  He indicated that the Veteran was seen by a pulmonologist one to two times per year for routine follow-up clinic appointments but not for any exacerbations of asthma.  The Veteran was last seen by a pulmonologist in August 2017 and per that progress note, the Veteran had not had any recent respiratory events and no recent emergency department visits.  The Veteran was prescribed medication in the past six months, but such was not prescribed for the management of asthma.  

The examiner further stated that the Veteran was not being prescribed oral or parenteral corticosteroids or immunosuppressive medications to treat asthma.  The Veteran was being prescribed immunotherapy for the management of allergic rhinitis as documented in private treatment notes.  Specifically, a May 2016 private treatment record indicated that the Veteran was receiving immunotherapy for the condition of allergic rhinitis and not for asthma and a March 2017 private treatment record shows that the Veteran was receiving immunotherapy for the treatment of environmental allergies and allergic rhinitis.  Lastly, a July 2017 private treatment record shows that the Veteran presented for treatment "to restart her immunotherapy refills on her allergy/respiratory medications, no sickness since her last visit, she does complain of an increase in allergy symptoms since being off of her allergy medications."  The examiner indicated that the progress notes did not provide clinical documentation of any asthma exacerbation or treatment for asthma.

Lastly, the examiner stated that review of the Veteran's pharmacy records detailed a list of prescribed medications she was taking to treat respiratory conditions and that the Veteran's asthma did not require the daily use of systemic high dose corticosteroids or immunosuppressive medications.  The Veteran was not being prescribed the daily use of systemic high dose corticosteroids for any indication.  There was also no evidence of asthma attacks since at least November 2014 as noted in the private treatment records and a September 2017 VA treatment record shows that the Veteran had not required any recent use of her rescue inhaler, which the examiner stated provides objective evidence that the Veteran has not had any recent asthma exacerbation or asthma attack.  The examiner concluded by stating that upon review of treatment records, to include a single June 2016 emergency room visit for headaches, he was unable to find any documentation that the Veteran had asthma attacks with episodes of respiratory failure.

After a review of the evidence of record the Board finds that the Veteran is not entitled to a rating in excess of 60 percent as of April 24, 2015, for asthma.  The medical evidence fails to establish by pulmonary function testing that the Veteran's service-connected asthma disability is productive of an FEV-1 or FEV-1/FVC less than 40 percent predicted, or more than one attack per week with episodes of respiratory failure, or; required daily use of systemic corticosteroids or immuno-suppressive medications.  As shown in April 2015, April 2016, and April 2017 VA examination reports, the Veteran's FEV-1 and FEV-1/FVC were not shown to be less than 40 percent predicated.  Additionally, the VA examiners did not report the Veteran having attacks of respiratory failure, or requiring the daily use of systemic high doses corticosteroids or immuno-suppressive medications.  It has been made clear that the Veteran's use of oral or parenteral corticosteroids or immunosuppressive medications is for her condition of allergic rhinitis and not for asthma.  Moreover, while the Veteran has had frequent exacerbations of her allergic rhinitis, her asthma has been well-controlled.  Lastly, upon thorough review of the Veteran's claims file, the April 2017 VA examiner indicated that the Veteran's asthma does not require the daily use of systemic high dose corticosteroids or immunosuppressive medications and that there is no evidence showing that the Veteran has had asthma attacks with episodes of respiratory failure.  Therefore the Veteran has not been shown to have met the criteria for a rating in excess of a 60 percent rating as of April 24, 2015.

Extraschedular Consideration

In a February 2018 Appellant's Post-Remand Brief, the Veteran, through her representative, asserted that she has marked interference with her daily activities due to her service-connected asthma.  The Veteran's representative also mentioned the assignment of extraschedular evaluations.  Accordingly, the Board has considered whether referral for extraschedular consideration is warranted for the service-connected asthma disability for any part of the rating periods on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

The Board finds that the Veteran's disability picture does not exhibit other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  Id.  Initially, the record does not show the Veteran has been hospitalized as a result of her asthma.  The Veteran has alleged a variety of impairments resulting from her asthma.  The Board has remanded repeatedly to obtain medical evidence concerning these effects.  Most recently, the April 2017 VA examination and November 2017 VA addendum opinion have extensively and adequately expressed the nature of the Veteran's service-connected asthma and its disabling effects.  The examiner's findings are entitled to significant probative value as the exercise of medical judgment is based on examination and application of sound medical principles.  As a result, the Board finds that the complained of marked interference with her daily activities is not the result of the service-connected disability.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

TDIU prior to August 31, 2007

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  In this case, the Veteran has been granted TDIU beginning August 31, 2007.  Prior to August 31, 2007, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a), as she did not have a combined percentage of 70 percent disabling or single disability evaluated as 60 percent disability prior to that date.  The Board notes the Veteran filed the underlying increased rating claim for her asthma in January 2007.

An April 2007 VA treatment record reflects that the Veteran was currently unemployed and took care of her grandchildren.  During the May 2007 VA respiratory examination, the Veteran reported that she was not employed and ended her work as a licensed practical nurse (LPN) one year prior to stay at home and care for her grandchildren.

Based upon the foregoing, there is no competent evidence that the Veteran was unable to secure or maintain substantially gainful employment because of her service-connected disabilities prior to August 31, 2007.  Significantly, the evidence from this period clearly indicates that although the Veteran was unemployed, she stopped working to care for her grandchildren and not because of the effects of her service-connected disabilities.

Although the Board cannot assign an extraschedular TDIU in the first instance, it is not precluded from determining whether to refer a case for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  In this case, the Board finds referral for consideration of extraschedular TDIU is not warranted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans
Department of Veterans Affairs


